Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include that the image processor is adapted to receive the first and second captured images collected by the image sensors at a first acquisition period and the first and second captured images collected at a subsequent, second acquisition period, and to process at least one of the captured images from the first acquisition period and at least one of the captured images from the second acquisition period into a resulting image having a greater depth of field and/or resolution than any of the individually captured images.  Neither Bodor et al. (US 2017/0086657) nor Shimamoto (JP 2003-078802) teach this limitation in combination with the remaining limitations of the claim.  Since none of the prior art of record explicitly teach or fairly suggest, alone or in combination, each and every element as now recite in claim 1, claim 1 is allowable over the prior art of record.  Claim 14 has be amended similarly and thus is allowable for the same reason as claim 1.  New independent claim 26 corresponds to previous claim 13 rewritten in independent form.  Claim 13 was previously indicated as including allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795